McPHERSON, District Judge.
This is a motion for a preliminary injunction against the Pennsylvania Goal Company and the Erie & Wyoming Valley Kailroad 'Company. At the hearing the complainant abandoned the application so far as the coal company is concerned, and it remains, therefore, to consider whether the motion should prevail against the other defendant.- In my opinion, the injunction should not be granted. The court is asked to restrain the Wyoming Company from building a line of railway from Hawley to Lackawaxen, the principal ground of the application being that the Wyoming Company has leased to the complainant another line of railway between these two points, and is bound by a traffic agreement to ship certain freight over this line; a contract which the complainant declares will be broken by the Wyoming Company if the new line is allowed to be built. I do not think the ground is sufficient to support the order that the court is now asked to make. The injunction prayed for is directed, not against a diversion of traffic, but against the construction of a railroad, the allegation being that the defendant may, or will, put the road to an unlawful use. This, I think, would be an improper exercise of power. If the road should be built, and if the Wyoming Company should attempt to use it in violation of the complainant’s contract rights, the courts will no doubt be able to find a proper remedy for that particular injury. At present no ground is shown for equitable interference with the construction of the road.
The charter power of the Wyoming Company to build the line in question is not raised by the bill, and has not been considered.